         Case 5:21-cv-03107-SAC Document 57 Filed 08/04/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


LAJUAN S.L. LOWERY, et al.,

               Plaintiffs,

               v.                                            CASE NO. 21-3107-SAC

STATE OF KANSAS, el al.,

               Defendants.


                               MEMORANDUM AND ORDER

       Plaintiffs bring this pro se civil rights complaint under 42 U.S.C. § 1983. Plaintiffs are

detained at the Leavenworth County Jail in Leavenworth, Kansas (“LCJ”). On May 11, 2021, the

Court entered a Memorandum and Order and Order to Show Cause (Doc. 13) (“MOSC”), granting

Plaintiffs until June 8, 2021, in which to show good cause why this matter should not be dismissed

for the reasons set forth in the MOSC. The Court reviewed the responses to the MOSC and

Plaintiff Lowery’s motion to amend complaint, and dismissed this matter for failure to state a claim

on June 9, 2021. (Docs. 38, 39.) Plaintiff Lowery filed a motion to reopen the case (Doc. 43)

which the Court denied on June 29, 2021. (Doc. 48.) This matter is before the Court on Plaintiff

Lowery’s second motion to reopen the case (Doc. 56).

       Local Rule 7.3 provides that “[p]arties seeking reconsideration of dispositive orders or

judgments must file a motion pursuant to Fed. R. Civ. P. 59(e) or 60.” D. Kan. Rule 7.3(a).

Because Plaintiff’s motion was filed more than 28 days after the entry of the order, the Court will

treat it as a motion under Rule 60(b). See Fed. R. Civ. P. 59(e) (“A motion to alter or amend a

judgment must be filed no later than 28 days after the entry of the judgment.”).




                                                 1
         Case 5:21-cv-03107-SAC Document 57 Filed 08/04/21 Page 2 of 3




       Plaintiff’s motion is treated as a motion filed under Rule 60(b) of the Federal Rules of Civil

Procedure, seeking relief from judgment entered in this matter. See Weitz v. Lovelace Health

System Inc., 214 F.3d 1175, 1178 (10th Cir. 2000). Rule 60(b) provides in relevant part that:

               On motion and just terms, the court may relieve a party or its legal
               representative from a final judgment, order, or proceeding for the
               following reasons: (1) mistake, inadvertence, surprise, or excusable
               neglect; (2) newly discovered evidence that, with reasonable
               diligence, could not have been discovered in time to move for a new
               trial under Rule 59(b); (3) fraud (whether previously called intrinsic
               or extrinsic), misrepresentation, or misconduct by an opposing
               party; (4) the judgment is void; (5) the judgment has been satisfied,
               released, or discharged; it is based on an earlier judgment that has
               been reversed or vacated; or applying it prospectively is no longer
               equitable; or (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b).

       A Rule 60(b) motion provides extraordinary relief which “may only be granted in

exceptional circumstances.” Amoco Oil Co. v. United States Environmental Protection Agency,

231 F.3d 694, 697 (10th Cir. 2000). The decision to grant such relief “is extraordinary and may

only be granted in exceptional circumstances.” Servants of the Paraclete v. Does, 204 F.3d 1005,

1009 (10th Cir. 2000) (quotation marks omitted).

       Plaintiff’s motion does not allege relief under any of the subsections of Rule 60(b).

Plaintiff makes allegations regarding his medical care at the LCJ and states that he is seeking to

reopen his case to allow him time to get representation and medical treatment. Plaintiff states that

he needs time to “finish all [his] administrative remedies” and to answer the Court’s Memorandum

and Order. (Doc. 56, at 1–2.) Multiple plaintiffs filed this action based on allegations regarding

access to discovery in their state criminal cases. Plaintiff’s unrelated claims regarding medical

care at the LCJ and his need to finish the administrative grievance process do not warrant setting




                                                 2
         Case 5:21-cv-03107-SAC Document 57 Filed 08/04/21 Page 3 of 3




aside the Court’s order dismissing this action. Plaintiff has not met the burden of showing

exceptional circumstances warranting relief under Rule 60(b).

       IT IS THEREFORE ORDERED THAT Plaintiff’s motion to reopen this case (Doc. 56)

is denied. This case remains closed.

       IT IS SO ORDERED.

       Dated August 4, 2021, in Topeka, Kansas.

                                            S/ Sam A. Crow
                                            SAM A. CROW
                                            SENIOR U. S. DISTRICT JUDGE




                                               3
